EXHIBIT 10.2

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

McKesson Corporation

Core Distribution Agreement

 

This Core Distribution Agreement (“Agreement”) is entered into between McKesson
Corporation (“McKesson”), a pharmaceutical distributor, and CollaGenex
Pharmaceuticals (“Manufacturer”), a pharmaceutical manufacturer.

 

McKesson performs certain Core Services (as hereinafter defined) in connection
with the distribution of pharmaceutical products manufactured by Manufacturers.
The parties now wish to define more precisely the amount and manner of payment
of the consideration to be received by McKesson for its performance of the Core
Services.

 

Now, therefore, McKesson and Manufacturer agree as follows:

 

  I. Obligations of McKesson

 

  a. McKesson agrees to provide the following core distribution services to the
extent customarily performed by a full-range pharmaceutical distributor
consistent with then current industry practices (“Core Services”): Pick, pack,
and ship Manufacturer’s product to McKesson’s customers upon their orders
therefore; transmit 852 data including inventory levels on hand and on order in
addition to aggregate sales out; transmit 867 data, not in violation of
McKesson’s contracts with customers, on an quarterly basis; perform back-end
administrative services to support the distribution of Manufacturer’s product
and the maintenance of efficient inventory levels for servicing customers.

 

If McKesson new product launch criteria are met McKesson will support
Manufacturer’s new product launch by stocking each distribution center with a
reasonable quantity (not to exceed [**] days).

 

  b. Services that are not Core Services (“Value Added Services”), are not
included in this Agreement and shall be priced individually and separate from
this Agreement. Value Added Services include the following: single point
distribution through McKesson’s Regional Distribution Center (“RDC”) or
Strategic Redistribution Center, RDC product backhaul, guaranteed service
levels, product recalls, product returns management, promotional marketing
services, rapid distribution for new product launches, and all other services
not defined as Core Services in Section I.a. above.



--------------------------------------------------------------------------------

  c. McKesson will use best efforts to maintain Aggregate Inventory levels in
the range of [**] weeks of all products.

 

  d. McKesson agrees not to engage in forward buying of CollaGenex products.
McKesson further agrees to buy between [**]% and [**]% of Average Monthly
Purchases based on the previous rolling six months of purchases. A deviation
from these collars due to market dynamics (i.e. customer base change,
seasonality, competitive introduction, etc) will not be seen as a violation.

 

  e. McKesson agrees not to sell Manufacturer’s products to other wholesalers
and secondary buying groups.

 

  II. Obligations of Manufacturer

 

  a. Manufacturer agrees to replenish McKesson’s inventory orders in a timely
and efficient manner. Manufacturer will utilize purchase order numbers provided
by McKesson when placing orders on behalf of McKesson.

 

  b. Manufacturer will use commercially reasonable efforts to ensure that
McKesson’s inventory replenishment is operational, except for any scheduled down
time needed to maintain effective operations and/or when interruptions are
necessary or caused by conditions outside of Manufacturer’s control.

 

  c. In consideration of the Core Services to be provided pursuant to this
Agreement, Manufacturer will pay a fee to McKesson determined in accordance with
Attachment A.

 

  III. Additional Terms and Conditions

 

  a. Payment calculations are all based on gross branded pharmaceutical sales by
Manufacturer to McKesson.

 

  b. All fees hereunder will be due and payable with respect to any sales by
Manufacturer as described in Attachment A.

 

  c. Any fees past due will be deducted by McKesson.



--------------------------------------------------------------------------------

  IV. Adjustment of Terms

 

In the event that Manufacturer [**] with regard to distribution of products [**]
(and taking into account the nature and amount of data and services provided),
[**], effective from and after the date that Manufacturer [**].

 

  V. Confidentiality and Disclosure

 

This Agreement and all information which is provided by each party to the other
party pursuant to this Agreement are confidential. Each party agrees to maintain
all such information confidential and except as may be required by law or order
of any court or governmental agency, not to disclose to any third party any such
information unless such party shall obtain a written release from the other
party. Each party further agrees to limit access to such information to only
those of its officers and employees who reasonably need to know such
information.

 

  VI. Effective Date

 

  a. This Agreement shall become effective as of April 1, 2005 and shall remain
in effect until March 31, 2008 or when terminated in accordance with Section b.,
below.

 

  b. Either party may terminate this Agreement with or without cause at any time
on thirty days prior written notice to the other party.

 

  VII. General

 

  a. This Agreement shall supersede any existing agreement in effect between
McKesson and Manufacturer, including the current Inventory Management Agreement
executed March 1, 2003 between the parties.

 

  b. This Agreement shall not supersede the McKesson Buying Terms Form executed
October 16, 1998.

 

  c. This Agreement will be governed by and construed in accordance with the
laws of Delaware, without regard to or application of conflict of law, rules or
principles.

 

  d. In no event shall McKesson be liable to Manufacturer for any special,
consequential, incidental or indirect damages, however caused, on any theory of
liability and whether or not McKesson has been advised of the possibility of
such damages.



--------------------------------------------------------------------------------

  e. The parties to this Agreement are independent contractors. Accordingly,
this Agreement does not constitute a partnership or other joint venture between
the parties and neither party shall be deemed to be an agent or representative
of the other.

 

  f. The failure of either party to enforce at any time or for any period of
time any one or more of the provisions hereof shall not be construed to be a
waiver of such provisions or of the right of such party thereafter to enforce
each such provision.

 

  g. Except for the obligation to pay money, neither party will be liable to the
other party for any failure or delay in performance caused by reasons beyond
such party’s reasonable control, including but not limited to acts of God, war,
riot, acts of terrorism, fire, shortage of materials or transportation, strikes
or acts of civil or military authorities, provided such party gives prompt
written notice thereof to the other party.

 

  h. In the event Manufacturer requires services (i.e. distribution, pharmacy,
marketing or logistics) that McKesson Specialty can provide, McKesson Specialty
will be given the opportunity to bid on providing these services to Manufacturer
at the time they may be put out for bid, along with any other competitor(s) that
Manufacturer may so choose.

 

For CollaGenex Pharma, a pharmaceutical manufacturer:

 

By:  

/s/ David Pfeiffer

--------------------------------------------------------------------------------

Name:   David Pfeiffer     (Print or Type) Title:   Sr. V.P., Sales & Marketing
Date: 4/19/05 For McKesson: By:  

/s/ Mark Miller

--------------------------------------------------------------------------------

Name:   Mark Miller     (Print or Type) Title:   V.P. Investment Purchasing
Date: 4/28/05



--------------------------------------------------------------------------------

Attachment A –

 

McKesson Core Distribution Agreement Fee

Services Fee Schedule

 

Total Annual Fee for Services Provided – [**]% of gross purchases

 

A fee of [**]% will be calculated and invoiced by McKesson on a Calendar quarter
basis. Back-up documentation of all fees and calculations will be provided with
the invoice. [**] day payment terms will apply to fees payable from the previous
quarter.

 

In a letter, on Manufacturer company letter head, Manufacturer will change the
payment terms for invoices during agreement effective dates to [**]%, net [**]
days. Manufacturer will amend existing wholesaler payment terms on all invoices
during the term of this agreement to [**] if payment is received within [**]
days of invoice date.